
	

113 HR 2835 IH: Restoring Access to Medication Act of 2013
U.S. House of Representatives
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2835
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2013
			Ms. Jenkins (for
			 herself, Mr. Barrow of Georgia,
			 Mr. McKinley,
			 Mr. Gerlach,
			 Mr. Brady of Texas,
			 Mr. Johnson of Ohio, and
			 Mr. Harris) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  amendments made by the Patient Protection and Affordable Care Act which
		  disqualify expenses for over-the-counter drugs under health savings accounts
		  and health flexible spending arrangements.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Access to Medication Act of
			 2013.
		2.Repeal of
			 disqualification of expenses for over-the-counter drugs under certain accounts
			 and arrangements
			(a)HSAsSubparagraph (A) of section 223(d)(2) of
			 the Internal Revenue Code of 1986 is amended by striking the last
			 sentence.
			(b)Archer
			 MSAsSubparagraph (A) of section 220(d)(2) of such Code is
			 amended by striking the last sentence.
			(c)Health flexible
			 spending arrangements and health reimbursement
			 arrangementsSection 106 of such Code is amended by striking
			 subsection (f).
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to expenses incurred after December 31, 2013.
			
